Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite in calling for at least one additional layer being arranged between the respective layers recited in claim 1.  Since claim 1 recites that theses layers are “arranged in succession” at line 8, it is not clear how any additional layer would be incorporated as set forth in claim 2.  If such a layer were incorporated, it would appear that the layers as recited in claim 1 would no longer be “arranged in succession”—ie, additional layers would come between them.  Clarification is required as to what is meant by “arranged in succession”.
2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al 8,367,211 (see col. 2, line 7; col. 4, line 20 through col. 6, line 5) in view of Japanese Patent 2004-122608 (see the Abstract and Fig. 2).
Qin et al discloses a photochromic lens having a laminated film, wherein the film is incorporated within an optical lens body of polymerized lens material as recited in instant claim 1 and formed by a method as set forth in instant claims 14 and 15.  See the above-noted passages and Figures 1 and 2, showing a protective layer 4 with the photochromic layer 5 as the laminate,  Also, additional layers are used which are not shown, such as hard coatings, primers and barrier coatings (col. 4, lines 42-45) and claim 20 of Qin et al recites employing an adhesion layer.  Essentially, the primary reference fails to disclose the exact instant laminated film arrangement.  Japanese Patent -608 discloses the exact same laminated film arrangement for incorporating a photochromic film within a substrate 7 (see Fig. 2) and the Abstract teaches that such an arrangement provides durability to the photochromic film and properties thereof.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the photochromic laminate of Qin et al as taught by JP -608 for the increased photochromic durability.  Since the primary reference already discloses employing the same layers –ie, barrier and adhesive—it certainly would have been obvious to have employed them in an arrangement shown in JP -608 known to imbue durability to the photochromic property.  It is submitted that the adhesive layers would provide a stable bonding to the lens material in the combination as applied as set forth in instant claim 1.      It would have been obvious to have employed additional layers as recited in instant claim 2, as such layers are in fact taught in the primary reference—ie, hard coatings and primers.  Instant claim 3 is shown in JP -608.  The adhesives of instant claim 4 and the barrier layers of instant claim 5 are conventional in the art—Official Notice is hereby taken of this—and such would have been obvious material selections for the photochromic laminate of the combination as applied.  It is submitted that adding an optical function to the second barrier layer as set forth in instant claims 6 and 7 would have been an obvious aspect in the combination as applied.  Note that applying tints and colorants to optical layers is nothing but conventional in the art—Official Notice is hereby taken of this—and such would have been an obvious feature in the combination as applied to provide a colored lens.  Clearly, the photochromic layer of Qin et al contains a photochromic dye (see col. 5, line 15) and a spirooxazine as disclosed at col. 2, line 7 thereof would have been an obvious dye.  The primary reference teaches polyurethanes for the photochromic layer—see col. 5, line 20.  However, the cellulose ester of instant claim 10 is well known in the art and would have been an obvious material selection in lieu of a polyurethane dependent on strength and compatibility issues.  Instant claims 11 and 12 are taught in Qin et al –see col. 5, line 46.  The lens of the combination would obviously be placed in a spectacle frame—see col. 2, lines 43-44.  The arranging of the film in a casting mold,  encapsulating the film with a resin and solidifying the resin as recited in instant claim 15 is disclosed in the Examples of Qin et al.  
3.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742